Citation Nr: 1630943	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent prior to September 16, 2015, and in excess of 70 percent for the period on and after September 16, 2015, for an acquired psychiatric disorder, to include Major Depressive Disorder, not otherwise specified (MDD).

2. Entitlement to total rating based on individual employability due to service-connected disabilities (TDIU) prior to January 31, 2013. 

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. The February 2012 rating decision, the RO granted the Veteran's acquired psychiatric disorder, to include MDD, at 50 percent disabling. 

The Board notes that in a January 2016 rating decision, the RO granted an increase of the Veteran's service-connected acquired psychiatric disorder, to include MDD, to 70 percent, effective September 16, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board previously considered this appeal. In a July 2015 decision, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent for an acquired psych disorder, to include MDD. The Veteran filed an appeal of the Board' decision, and in March 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR), which vacated the portion of the Board's July 2015 decision that denied the Veteran's claim for entitlement to an initial rating decision in excess of 50 percent for his service-connected acquired psychiatric disorder, to include MDD, and remanded the matter for proceedings consistent with the motion. 

In a January 2016 rating decision, the RO continued the grant of TDIU from January 31, 2013. In February 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the effective date of the grant of TDIU. Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim. Therefore, under Rice, entitlement to an earlier effective date for TDIU must be considered in conjunction with the claim for increased ratings for an acquired psychiatric disability.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. The objective medical evidence of record, including the most recent VA examinations, do not show that the Veteran has any functional impairments such that no effective function remains other than that which would be equally well served by an amputation. 38 U.S.C.A. §§ 1114(k); 38 C.F.R. §§ 3.350(a), 4.63. 

However, the medical and lay evidence of record indicates that the Veteran requires near-constant aid and attendance from his wife due to his service-connected disabilities. 38 U.S.C.A. §§ 1114(s), (l); 38 C.F.R. § 3.350(b), (i). As such, the Board has inferred the issue of entitlement to SMC for aid and attendance or housebound status, which is addressed in the remand section below.

The Board has reviewed the electronic claims file maintained on the Veterans Benefits Management System (VBMS) and on Virtual VA.

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 16, 2015, the Veteran's acquired psychiatric disorder, to include MDD, was manifested by occasional halucinations, suicidal ideations, near continuous panic and depression, impaired impulse control, difficulty in adapting to stressful situations, impaired sleep, disturbances of motivation and mood, and occupational and social impairment, with deficiencies in most areas. A total social and occupational impairment has not been shown.

2. From September 16, 2015, forward the Veteran's acquired psychiatric disorder, to include MDD, was manifested by, hallucinations, near continuous panic and depression, impaired impulse control, difficulty in adapting to stressful situations, impaired sleep, disturbances of motivation and mood, and occupational and social impairment, with deficiencies in most areas. A total social and occupational impairment has not been shown.

3. The Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, to include the acquired psychiatric disorder, from February 9, 2003, forward.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, prior to September 16, 2015, for service-connected acquired psychiatric disorder, to include MDD, have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 (2015).

2. The criteria for an increased rating in excess of 70 percent from September 16, 2015, forward, for service-connected acquired psychiatric disorder, to include MDD, have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from, but not before, February 9, 2003, forward, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for a higher initial rating for an acquired psychiatric disability, to include MDD, arises from a disagreement with the initial evaluation following the grant of service connection. Since the Veteran's claim was for service connection, and service connection was granted, the claim was substantiated. Therefore, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board also finds that there has been compliance with the VCAA assistance provisions. The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary. See generally 38 C.F.R. § 3.159(c). No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in July 2013 and January 2016. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings. As such, the examination report is adequate to decide the claim. Thus, further examination is not necessary regarding the issue of entitlement to a higher initial disability rating for an acquired psychiatric disability.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected psychiatric disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

The Veteran was afforded VA examinations and VA and private treatment during which the Veteran was often assigned a Global Assessment of Functioning (GAF) score. In evaluating the Veteran's level of disability, the Board has considered the GAF scores as one component of the overall disability picture. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal, including the Veteran's substantial psychiatric treatment records. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that an initial rating of 70 percent, but no higher, for the service-connected acquired psychiatric disorder, to include MDD, prior to and after September 16, 2015, is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood. 

As will be explained in detail below, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's acquired psychiatric disability, and the Board has concluded that the disability has not significantly changed throughout the period on appeal. Therefore, a uniform evaluation is warranted for the period considered.

VA treatment records from August 2003 noted depressed symptomatology, irritability, sadness, loss of interest, loss of appetite, crying spells, isolation, anxiety, problems sleeping, poor concentration, disorientation, and helplessness. However, treatment records reflect coherent thought and orientation. While the Veteran reported episodes of death wishes, he was determined to not be suicidal. 

September 2003 VA treatment records indicate that the Veteran was hospitalized. The Veteran was diagnosed with depression, not otherwise specified, and was noted to have depressed mood, decreased appetite, anhedonia, low energy, decreased concentration, irritability, frequent crying, and suicidal ideation with a specific plan to hang himself. The treatment record also notes that he contains thought of hurting others because people are getting on his nerves, and reports frequent marital problems. The Veteran reported that he has been hearing voices that command him to hurt other and call him curse names. The Veteran also reported seeing a dog follow him around all the time. The Veteran was treated with medication and was noted to be coherent, oriented to time and place, and with appropriate affect upon discharge. 

VA treatment records throughout 2004 indicate depressed and anxious mood and note continued irritability, anhedonia, poor interest in normal activities, memory problems, and verbally aggressive towards wife. Treatment records throughout 2004 consistently assigned the Veteran a GAF score of 60. Specifically, VA treatment record from February 2004 notes continued depressed mood, insomnia, suicidal thoughts, audio and visual hallucinations, homicidal thoughts, and memory problems. Furthermore, a November 2004 VA treatment record reports psychomotor retardation, slow speech, depressed mood, affect congruent with mood, auditory hallucinations, visual hallucinations, sees shadows and hears murmurs or people screaming, with passive death wishes but no plan or intent.

A May 2005 private treatment report, written by S. J., M.D., notes the following behaviors: depressed mood, dysphoric mood, sadness, tearfulness, irritability, anhedonia, insomnia, loss in appetite, decreased psychomotor activity, loss of energy, guilt feelings, feelings of worthlessness, diminished ability to think and concentrate, indecisiveness, recurrent thoughts of death, current distressing dreams of his service in Kuwait, intense distress at exposure to areas that symbolize an aspect of Kuwait, persistent avoidance of stimuli associated with the trauma, outburst of anger, hypervigilance, difficulty concentrating, excessive anxiety and worry, and restlessness. The Veteran further reported worsening of symptoms, with severe limitation of his functional capacity, to include unable to maintain socially appropriate behavior. The Veteran was diagnosed with MDD, chronic post-traumatic stress disorder, and generalized anxiety disorder, and treated with medications.

VA treatment record from throughout 2006 note a GAF of 50, with notations of continued irritability, depressed mood, poor interest, verbal aggressive, and sleep problems.

A May 2006 private treatment report, written by R. H. M., M.D., reports nightmares, depressed and irritable feelings, with a lack of motivation in life and no interest in doing things. The private treatment record also states that the Veteran suffers from "emotional symptoms that impeded him to continue working, he feels frustrated because he was an active person and liked to be working. that the Veteran was anxious and fearful with poor toleration for stressful situations. The Veteran also reported irritability, avoidant attitude, erratic sleep, isolation, hearing voices occasionally, poor concentration, and forgetfulness. The Veteran also explained that he "sometimes hears voices of persons calling him, also see shadows moving inside his house, he thinks he is going to lose control of his mind." The Veteran also said that he feels desperate and sometimes cries without apparent cause. He reported that his current medications leave him feeling worse, with negative ideas that make him feel like it is not worth living. The private psychiatrist further noted depressed mood with constricted affect, anger and hostility in waiting room with verbal aggression, poor attention span with restlessness, fair hygiene but poorly kept hair, and occasionally slow thought flow. The private treatment record noted "highest level of functioning during the last year: poor GAF 45-50." However, the report notes that the Veteran's thoughts were coherent and relevant, that the Veteran was well-oriented, and that the Veteran did not contain any suicidal or homicidal ideas.

VA treatment records from 2007 to 2011 consistently report depressed mood. VA treatment records throughout 2007, 2008, and 2009 note continued irritability, depressed mood, poor interest to do normal activities, verbally aggressive, crying spells, isolation, feelings of hopelessness, nervousness, poor tolerance, anger and frustration, and sleep problems. Specifically, a VA treatment record from September 2007 notes a GAF of 55, a June 2009 record notes a GAF of 50, and an April 2009 treatment record notes "psychiatric or emotional issues associated with perception of pain and loss of functionality." A December 2009 VA treatment record notes continued depressed mood with constricted affect and memory problems. However, the Veteran was consistently reported as oriented, and no delusions, hallucinations, or suicidal ideations were noted. 

VA treatment records from 2011 to 2013 note continued treatment for depression. Specifically, from January 2013 through August 2013, the Veteran reported continued feelings of irritability, helplessness, verbal aggression, and isolation. No hallucinations or suicidal ideations were noted.

In an April 2009 letter, private physician, N. A. O., M.D., reported that the Veteran has not been able to work since he returned from service, and that since his service and as a result of his multiple health conditions, he has developed and been treated for recurrent major depression with psychotic features characterized by sleep disturbance, alteration in appetite, energy levels, feeling of worthlessness, and frequent deficiencies in concentration. "He cannot handle stress; maintain his concentration and attention span, perform within a schedule or meet production standards, not allowing him to perform a full day of work. He cannot react appropriately to his physical and social environment, or tolerate stress. He's very irritable and sometimes aggressive and also has period of easy crying spells." Furthermore, Dr. N. A. O. noted that his mood is depressed most of the day and has had suicidal thoughts." In a July 2010 letter by Dr. N. A. O., she again noted the Veteran's medical history, frustration, anxiety, irritability, problems with sleep, loss of energy, loss of appetite, and loss of interest, with the Veteran needing assistance with his daily tasks. 

Private psychologist, C. L. R., Ph.D., in an April 2011 report, discussed the Veteran's medical history, and noted the Veteran's current depression as chronic.

The Veteran was afforded a VA examination in July 2013. The examination report shows a diagnosis of MDD, with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran reported symptoms of depressed mood, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. No other symptoms were noted. The examiner further opined that the Veteran was not capable of managing his own financial affairs.

The Veteran was afforded another VA examination in January 2016. The VA examiner found "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." The Veteran reported symptoms of depressed mood, near-continuous panic or depression, chronic sleep impairment, and disturbances of motivation and mood. The Veteran further reported hearing his name called, sleep difficulties, anger, aggressive yelling at his wife, isolation, avoidance of noises and crowds, loss of appetite, and feelings of worthlessness. The examiner did, however, find that the Veteran was capable of managing his own financial affairs.

The Board finds that the evidence of record shows that the Veteran's acquired psychiatric disorder manifested in symptoms that were consistent throughout the period on appeal, and more closely approximates the criteria for a 70 percent disability rating. The Veteran's symptoms consistently include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: near-continuous panic or depression that affect his ability to function independently, appropriately, and effectively; unprovoked irritability; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. Moreover, the evidence of record shows continuous symptoms of flattened affect, impairment of memory, disturbances of motivation and mood, and occasional reports of audio/visual hallucinations with hypervigilance and violent thoughts. 

While the treatment records indicate that the severity of the Veteran's symptoms may have varied slightly in severity during the period on appeal, to specifically include occasional audio and visual hallucinations, the Board finds that the medical evidence of record as a whole more nearly approximates a symptomatology that reflects a 70 percent rating. Again, the Board notes that treatment records throughout the period on appeal note near-continuous depression, although with bits of hallucinations and thoughts of death.

Moreover, the Board finds that for the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

While the Veteran did report delusions and hallucinations, such were noted sporadically and reported to be occasional rather than persistent. Furthermore, while the Veteran was briefly hospitalized for his acquired psychiatric disability in September 2009, this hospitalization was brief (eight days from September 22, 2003, to September 30, 2003) and does not reflect the Veteran's symptomatology as a whole. In fact, upon discharge, the Veteran was reported to be "alert and oriented, in full contact with reality and not suicidal nor homicidal, mood is euthymic and affect is appropriate." Treatment records consistently note that the Veteran was oriented to time and place, contained fair hygiene, and was coherent with relevant and logical thoughts. Additionally, the Board notes that in addition to the medical treatment records, VA examination reports from July 2013 and January 2016 do not indicate a total occupational and social impairment. Rather, the July 2013 VA examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; and the January 2016 VA examiner found occupational and social impairment as due to "mild or transient" symptoms.

The Veteran's GAF scores are also consistent with a 70 percent rating. The Veteran was assigned multiple GAF scores during the appeal period ranging from 50 to 60. A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); while scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. The Board acknowledges the GAF score of 30 upon admission to the psychiatric hospital in September 2003, however that score had improved to 60 within eight days. These scores support the findings of occupational and social impairment, with deficiencies in most areas, and not a total occupational and social impairment. Therefore, the Board finds that the Veteran's GAF scores are consistent with a 70 percent disability rating.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his acquired psychiatric disability, according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Thus, taking into consideration the evidence of record, the Board finds that a higher disability rating of 70 percent for the Veteran's acquired psychiatric disorder, to include MDD, is granted prior to September 16, 2015, but a higher disability rating in excess of 70 percent for the Veteran's acquired psychiatric disorder, to include MDD, for the period on and after September 16, 2015, is denied. The Board finds that the Veteran's acquired psychiatric disorder, to include MDD, manifested at a level of 70 percent disabling consistently throughout the entire period on appeal.

III. Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the acquired psychiatric disorder, to include MDD, for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder, to include MDD, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9400, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443. All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's acquired psychiatric disorder, to include MDD, has been manifested by sleep impairment, irritability, anxiety, depression, occasional audio and visual hallucinations, occasional ideations about death, and mild memory loss. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria. The level of occupational and social impairment is explicitly part of the schedular rating criteria. The GAF scores are incorporated as part of the schedular rating criteria as they tend to reflect the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. In the absence of exceptional factors associated with the acquired psychiatric disorder the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In light of the foregoing, the Board finds that the Veteran's acquired psychiatric disorder, to include MDD, has not been productive of total occupational and social impairment at any time on appeal. The Board concludes that a rating in excess of 70 percent for acquired psychiatric disorder, to include MDD, is not warranted. 38 C.F.R. § 4.130, DC 9400. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Entitlement to an Earlier Effective Date for the Grant of TDIU 

Regarding the effective date for the grant of a TDIU, the Board notes that during the pendency of the appeal for an increased initial rating for an acquired psychiatric disorder, to include MDD, the Veteran also claimed entitlement to a TDIU. "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In other words, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy. See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(1)).

Accordingly, as the claim for a TDIU is part of the Veteran's claim for service connection for an acquired psychiatric disorder, and subsequent higher initial rating, the period on appeal extends to the date of the service connection claim. As previously noted, the Veteran has been granted service connection for his acquired psychiatric disorder, effective from the day after his discharge from service, February 9, 2003. Therefore, when looking at the entire period on appeal, February 9, 2003, forward, the Board must consider when TDIU may be assigned. 

TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000). Entitlement to a TDIU does not require 100 percent unemployability. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant. 38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

If the schedular rating threshold for a TDIU is met under § 4.16(a) and there is evidence of current unemployability due to service-connected conditions in the file, then evaluation of a claim for a rating increase should include consideration of a reasonably raised claim for a TDIU. Norris v. West, 12 Vet. App. 413, 421 (1999). A claim for a TDIU need not be pled with specificity; it will be implicitly raised when a veteran presents evidence of unemployability and seeks to obtain a higher rating. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Further, the Court held that a claim for a TDIU is not a separate claim for benefits but, instead, is part and parcel of the appeal of underlying ratings where there is evidence of unemployability. Rice, 22 Vet. App. at 453-54. 

The Veteran has been granted TDIU, effective January 31, 2013. In a February 2016 NOD, the Veteran contends that his TDIU should be granted with an earlier effective date of February 9, 2003, the day after his discharge from service. The Veteran asserts that he has not been gainfully employed since his discharge from service and has met the schedular requirement for TDIU since discharge. 

Evidence supports a grant of TDIU, effective February 9, 2003. The Veteran has been evaluated for the following: acquired psychiatric disorder, to include MDD, at 70 percent, effective from February 9, 2003, forward (as decided herein); residuals of left wrist distal third radial fracture at 10 percent from February 9, 2003, and 20 percent from August 31, 2004, forward; left shoulder supraspinatus tendinitis instability at 20 percent from September 16, 2015, forward; left shoulder supraspinatus tendinitis at 10 percent from February 9, 2003, 20 percent from August 25, 2003, 30 percent from January 31, 2013, and at 20 percent from January 30, 2016, forward; right wrist osteopenia and degenerative changes associated with residuals of left wrist distal third radial fracture at 10 percent from February 9, 2003, forward; tinnitus at 10 percent from September 16, 2015, forward; and hearing loss at 0 percent from September 16, 2015, forward. Therefore, from the day following the Veteran's separation from service, February 9, 2003, forward, the Veteran has met the schedular requirement of having at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to at least 70 percent for the entire relevant period. 38 C.F.R. § 4.16(a). 


Moreover, the record reflects that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from February 9, 2003, forward. While the Veteran has been service-connected for TDIU for the period on and after January 31, 2013, the Board finds that TDIU is also warranted for the period from February 9, 2003, to January 30, 2013.

The Veteran has consistently reported being unemployed and unable to work since his discharge from service as a result of his various service-connected disabilities. The Veteran's Application for Increased Compensation Based on Unemployability notes that the Veteran worked as a nurse at a hospital from 1992 to 2001. Although not dispositive, the Board does recognize that the Veteran filed for Social Security Administration disability benefits in December 2004, and that the Veteran was granted Social Security disability benefits in June 2005, with the primary diagnosis noted as osteoarthrosis and allied disorders. While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim. See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In considering the additional evidence of record, the Board again notes that VA treatment records report a temporary hospitalization in September 2003, and VA treatment records from 2004 to 2013 report the Veteran's unemployment. Furthermore, a May 2005 private medical report from S. J., M.D., states that the Veteran reports "severe limitation of his functional capacity." An April 2009 private record written by N. A. O., M.D., states, "[d]ue to all the problems he was presenting as soon as he returned from Kuwait, the Veteran was not able to work, started having economical problems, was not able to do his basic activities, he needed help even to get dressed or bathe."

Again, the Board notes that the July 2013 psychiatric VA examination found occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking and/or mood, with the examiner opined that the "Veteran's service-connected disability renders him unable to secure and maintain substantially gainful employment . . . ."

Moreover, in an additional July 2013 VA examination, the examiner found that due to the Veteran's shoulder, the Veteran was "unable to work on a job that required left shoulder movement, such as his previous job as a nurse." In fact, the Veteran reported needing his wife's assistance for nearly everything. Therefore, the examiner concluded that the Veteran is unable to obtain and secure a financially gainful job based on his left shoulder disability. 

The July 2013 VA examination also reported functional loss of the Veteran's left wrist, and noted that this impacts the Veteran's ability to work as a nurse, and therefore, "is unable to obtain and secure a financially gainful job."

Last, as previously noted, the January 2016 VA examination concluded that the Veteran's acquired psychiatric disorder presented occupational and social impairment due to mild or transient symptoms which decrease work efficiency and his ability to perform occupational tasks.

Therefore, the evidence of record warrants an earlier effective date of February 9, 2003, for the award of TDIU. The evidence of record indicates that the Veteran has been unemployed since discharge, receiving consistent treatment, and unable to work since service. Therefore, for these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that given the impact of the Veteran's service-connected disabilities, and his unemployment since service, the Board finds that the Veteran has been unable to secure and maintain substantially gainful employment due to his service-connected disabilities since his discharge from service, with an earlier effective date of February 9, 2003, granted..

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 70 percent for the period prior to September 16, 2015, for an acquired psychiatric disorder, to include MDD, is granted.

Entitlement to a disability rating in excess of 70 percent for the period on and after September 16, 2015, for an acquired psychiatric disorder, to include MDD, is denied.

An effective date of February 9, 2003, but no earlier, for the award of entitlement to TDIU is granted. 


REMAND

Evidence of record indicates that the Veteran requires aid and attendance. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). 

The Board notes that in letters dated April 2009 and July 2010, private physician, N. A. O., M.D., reported that the Veteran needs assistance with his daily tasks. Moreover, in a July 2013 VA examination report, the examiner noted that the Veteran reported needing his wife's assistance for nearly everything as a result of his service-connected disabilities. 

Therefore, as discussed in the introduction, based on the evidence of record the Board has inferred and taken jurisdiction over a claim for SMC for the aid and attendance of another  due to service connected disabilities. See Rice, 22 Vet. App. at 453-54; Akles, 1 Vet. App. 118. On remand, the Veteran's should be provided with proper notice of the evidence necessary to substantiate a claim for SMC for aid and attendance or housebound status. Any development deemed necessary should also be conducted, to include obtaining a medical examination.

Accordingly, the case is REMANDED for the following action:
1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance or housebound status, due to service-connected disabilities. Then, conduct any further development of the special monthly compensation claim deemed necessary, to include obtaining medical examinations or opinions.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


